t c memo united_states tax_court virginia m marten petitioner v commissioner of internal revenue respondent david e and donna p lane petitioners v commissioner of internal revenue respondent docket nos filed date woodford g rowland for petitioner in docket no john be cassinat for petitioners in docket no christian a speck for respondent supplemental memorandum opinion vasquez judge this case is before the court on virginia m marten’s ms marten motion for further reconsideration this supplemental memorandum opinion supplements marten v commissioner tcmemo_1999_340 pursuant to rule we incorporate herein by this reference the facts found in our prior opinion marten v commissioner tcmemo_1999_340 marten i and we reiterate the pertinent facts and find additional facts as necessary in david e lane mr lane and ms marten married during their marriage they had four children their youngest child niklas nearly drowned in an accident and became a guadriplegic at age on or about date mr lane and ms marten legally_separated on date mr lane purchased a dollar_figure life_insurance_policy on his own life the policy the policy was a whole life policy that began accumulating a cash_surrender_value in the 16th year ms marten was the owner and irrevocable beneficiary of the policy and it was immediately assignable by her on date the sacramento county superior court the superior court dissolved the marriage of mr lane and ms marten in an order issued by the superior court the support decree among other things mr lane was ordered to continue paying the premiums on the policy on date the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure superior court issued a modified decree the modified decree required mr lane to continue paying the premiums on the policy as directed in the support decree on date mr lane filed a motion to modify the modified decree ina declaration attached to the motion to modify mr lane asked that he be relieved of the obligation to pay the premiums on the policy mr lane claimed that the policy was originally intended to pay for niklas’ health care if mr lane were to predecease niklas mr lane claimed that niklas’ care had been covered by medicare and medcal since therefore the policy was no longer needed on date niklas died on date the superior court held a hearing on the motion to modify on date the superior court issued a statement of intended decision the intended decision in the intended decision the superior court stated the purpose of the insurance was to provide for niklas the superior court acknowledging niklas’ death relieved mr lane of his obligation to pay the premiums on the policy on date the superior court issued a judgment after trial confirming the intended decision on date this court issued its memorandum findings_of_fact and opinion in marten i which concluded that premiums_paid by mr lane in and on the policy - constituted alimony includable in ms marten’s income pursuant to sec_71 prior to amendment by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 pre-defra sec_71 on date ms marten filed a motion for reconsideration of our opinion on date we granted the motion for reconsideration to consider whether we had erred in applying pre-defra sec_71 as opposed to sec_71 after amendment by defra post-defra sec_71 we held that we were correct in applying pre-defra sec_71 and upheld our decision in marten i on date ms marten filed a motion for further reconsideration in the motion for further reconsideration ms marten now argues that if pre-defra sec_71 applies she should still prevail based on our holding in 62_tc_377 affd 543_f2d_593 7th cir ms marten also reiterates her prior argument that mr lane should be judicially estopped from arguing that the premium payments were not for niklas’ support on date mr lane and respondent filed responses thereto reconsideration under rule permits us to correct manifest errors of law or fact or to allow newly discovered evidence to be introduced that could not have been introduced before the filing of an opinion even if the moving party had --- - exercised due diligence see 827_f2d_246 7th cir see also 237_f2d_277 7th cir affg tcmemo_1955_127 the court will not grant a motion to reconsider unless the party seeking reconsideration shows unusual circumstances or substantial error see 95_tc_467 94_tc_570 87_tc_164 81_tc_949 haft trust v commissioner 62_tc_145 affd on this issue 510_f2d_43 n 1st cir from a review of the record and legal authority we are still convinced that our opinion in marten i was decided correctly for sake of completeness however we address our decision in wright v commissioner supra and distinguish it further we address ms marten’s judicial estoppel argument and conclude that this is not a proper case for the application of the doctrine pre-defra sec_71 includes in the gross_income of a divorced wife periodic_payments received by her in discharge of the husband’s legal_obligation based on the martial or family relationship incurred under a divorce decree or settlement agreement incident to such decree see 57_tc_412 in marten i we held -- - that the premium payments were periodic_payments in discharge of mr lane’s legal_obligation incurred under the support and modified decrees we did not specifically address whether ms marten had received the payments within the meaning of pre- defra sec_71 ms marten now argues that under wright v commissioner supra she never actually or constructively received the payments and the payments are not includable in her gross_income as alimony generally it is not a requirement that the wife actually receive the payments for the amount to be taxable_income to her see 60_tc_456 it is however necessary that the payments confer on the wife a presently ascertainable economic benefit so as to deem the wife in constructive receipt of the premium payments see 440_f2d_1017 229_f2d_382 7th cir affg 23_tc_81 36_tc_728 affd 311_f2d_223 6th cir in pre-defra sec_71 cases generally we have held that the payee spouse must include in gross_income premium payments paid_by his her ex-spouse on a life_insurance_policy where the payee spouse is named owner and irrevocable beneficiary of the policy see 36_tc_507 affd 301_f2d_279 2d cir 9_tc_195 - jj - ellis v commissioner tcmemo_1973_152 however in cases where the policy is pure term life_insurance we have held that the benefits conferred on the payee spouse through the premium payments were too unascertainable to be taxable to the payee spouse see wright v commissioner supra brodersen v commissioner supra in wright v commissioner supra pincite the husband was required pursuant to the divorce decree to maintain a 10-year renewable term life_insurance_policy on his own life naming his wife the owner and beneficiary of the policy under the decree the husband was to maintain the policy until his wife remarried reached age or died see id pincite in that case we held that in determining whether the wife constructively received the premiums_paid by her ex-husband it is necessary to examine what obligations are due her under the policy as well as whether she is the owner or assignee and irrevocable beneficiary of the policy id pincite we held that the wife under the term life_insurance_policy had such limited rights that she could not be said to have constructively received an economic benefit from the premium payments see id pincite this court focused on the contingent nature of the we note that under post-defra sec_71 premium payments on both whole and term life_insurance policies are includable in the payee spouse’s gross_income see sec_1_71-1t a-6 temporary income_tax regs fed reg date --- - wife’s rights in the policy she lost her rights to the policy proceeds if she predeceased her husband attained the age of or remarried see id we stated that the mere peace of mind afforded the wife by the pure term life_insurance did not constitute a taxable economic gain see id the instant case is distinguishable from wright wright concerned a pure term life_insurance_policy with additional restrictions placed on the wife’s rights to the policy proceeds see wright v commissioner supra pincite in the present case the policy is a whole_life_insurance policy the policy is captioned increasing premium whole life non-participating---no annual dividends policy the policy began to build up a substantial cash_surrender_value in the 16th year and the values accruing each year from the issuance of the policy were guaranteed as long as the premiums were paid the policy was immediately assignable by the wife and she was entitled to the policy proceeds even if she remarried or attained the age of she was also the owner and irrevocable beneficiary of the policy this is not like the situation in wright where it was more doubtful whether the wife would ever receive an economic benefit from being the owner of the policy see id here looking at the policy in toto we conclude the wife received presently in fact at the time of trial the policy in question here was in its 17th year and had a cash_surrender_value of dollar_figure --- - ascertainable economic benefits under the policy in the years at issue therefore she constructively received the premium payments ms marten also argues in her motion for further reconsideration that mr lane should be judicially estopped from denying that the premium payments were intended for niklas’ health care ms marten claims that mr lane’s present position that the policy was for her support is inconsistent with his prior position before the superior court which that court accepted that the policy was to provide for niklas’ care the tax_court as well as most federal courts of appeals have accepted the doctrine_of judicial estoppel see 105_f3d_530 9th cir 944_f2d_253 5th cir 935_f2d_1187 1lith cir 667_f2d_1162 4th cir 100_tc_17 but see 928_f2d_1509 ndollar_figure 10th cir judicial estoppel is an equitable doctrine which operates to prevent parties from taking positions that are inconsistent with we note that the court_of_appeals for the ninth circuit the court to which this case is appealable has adopted the doctrine_of judicial estoppel see 105_f3d_530 9th cir 54_tc_742 affd 445_f2d_985 10th cir -- - those previously asserted by the parties and accepted by courts and that would result in inappropriate and prejudicial consequences to the courts huddleston v commissioner supra pincite the doctrine focuses on the relationship between a party and the courts and it is intended to protect the latter see 892_f2d_637 7th cir whether or not to apply the doctrine is within the court’s sound discretion it should be applied with caution in order to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement daugherty v commissioner tcmemo_1997_ citing 911_f2d_1214 6th cir we refuse to apply the doctrine_of judicial estoppel in the present case assuming arguendo that mr lane’s position in this proceeding that the policy was for ms marten’s support is inconsistent with the position he took before the superior court that the policy was for niklas’ care there is no resulting inappropriate or prejudicial consequence to this court by hearing his argument we stated in marten i that it appears that at least part of the premium payments was to ensure niklas’ continued care we nonetheless concluded that the premium payments were alimony pursuant to pre-defra sec_71 and lester v 366_us_299 in lester v commissioner supra pincite the u s supreme court held that in order for a divorce decree to fix an amount as child_support under pre- defra sec_71 the decree must expressly specify or fix the amount of each payment which is for child_support the court held that absent an express allocation the entire payment is alimony and taxable to the wife see lester v commissioner supra since there was no express allocation in the support decree or modified decree in the present case the payments would be alimony even if intended to provide solely for niklas’ care therefore there are no inappropriate or prejudicial consequences to this court by allowing mr lane to advance his argument we deny ms marten’s motion for further reconsideration an appropriate order will be issued
